On Rehearing
SIMPSON, Justice.
The appellants raise the point on rehearing that we did not write to their motion to strike pages 80 and 81 of the record. In this they are correct. Their contention is that page 80 was a survey which the trial court allegedly considered in drawing its decree in this case, which survey was never introduced into evidence. There is no page 80 in the transcript filed in this court, and the only two surveys in the record are those introduced below and marked Complainants’ Exhibits 3 and 4 respectively. The description of the property involved contained in the decree in all respects follows the description on the Gass survey (Complainants’ Exhibit 3) save that the description in the decree specifically identifies the point of beginning. The Gass survey describes the point of beginning as follows: “beginning at the NW corner of the E 14 * * * ” which corner he testified was clearly marked by a distinctive pile of rock. Surveyor Poe picked another point as the starting point, identifying it as the Mac Mangrum corner, which surveyor Gass testified was a “judicial corner”, explaining that that meant one ordered by a court in a case involving a disputed line, and not a true “government survey corner”.
*478The controversy concerned the location on the ground of this northwest corner. The Poe survey placed it some 150 feet north of the Gass survey. There was abundant evidence to sustain the physical location of the Gass corner and the decree adopts that corner but more specifically describes it by reference to the Southeast corner of Memorial Gardens Cemetery. There was evidence in the case that this property was close to the southern line of the cemetery.
We cannot assume that the court used illegal evidence in arriving at the description of the starting point for the property involved. It might have, but as we understand the record, even if it did it would be error without injury since there is evidence to support the decision reached that the Gass survey used the actual and correct starting point as it exists on the ground.
Rehearing denied.
HARWOOD, BLOODWORTH, MADDOX and McCALL, JJ., concur.